Citation Nr: 1754030	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher schedular rating for degenerative disc disease (DDD) and facet arthropathy of the lumbar spine, evaluated as 10 percent disabling prior to August 20, 2016, and 20 percent thereafter.

2.  Entitlement to a higher schedular rating for right carpal tunnel syndrome, evaluated as 10 percent disabling prior to August 20, 2016, and 30 percent thereafter.

3.  Entitlement to a higher schedular rating for DeQuervain's tenosynovitis of the right wrist, evaluated as 10 percent disabling.

4.  Entitlement to a higher schedular rating for right knee patellofemoral syndrome, evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for anemia.

6.  Entitlement to an extraschedular rating.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2007, November 2010 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.

The case was most recently before the Board January 2016.  The Board denied increased ratings for the right knee disability, right lower extremity radiculopathy, lumbar spine disability, as well as service connection for hypertension.  The Board also remanded the issues of increased ratings for right wrist tenosynovitis, right carpal tunnel syndrome, anemia, an extraschedular rating and a TDIU for additional development, due process and consideration.

The Veteran appealed the Board's denial of increased ratings for the right knee and back disabilities to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2017 Joint Motion for Partial Remand (Joint Motion), the Court issued a March 2017 Order vacating and remanding the Board's decision with regard to the right knee and back claims.  The issues pertaining to the right lower extremity and hypertension were not appealed.

Following the January 2016 Board decision, the RO issued a March 2017 rating decision in which the Veteran's right carpal tunnel syndrome rating was increased to 30 percent effective August 20, 2016.  The RO also increased the Veteran's back disability to 20 percent effective August 20, 2016.  Although higher ratings have been assigned by the RO for these disabilities, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As to the anemia issue, the Board remanded the claim for the issuance of a statement of the case (SOC).  An SOC was issued in May 2016 and the Veteran perfected the appeal in July 2016.  Thus, that issue is now on appeal to the Board.

The Veteran submitted additional evidence subsequent to the most recent April 2017 supplemental statement of the case (SSOC), including lay statements in May 2017, June 2017 and July 2017.  She waived initial RO review of the evidence.  See 38 C.F.R. 38 § 20.1304(c).

The decision below addresses the right carpal tunnel syndrome and right wrist rating claims, and the TDIU claim.  The remaining claims are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  Prior to February 11, 2015, the Veteran's right carpal tunnel syndrome was manifested by mild incomplete paralysis of the median nerve.

2.  From February 11, 2015, the Veteran's right carpal tunnel syndrome is manifested by severe incomplete paralysis of the median nerve.

3.  The Veteran's deQuervian's tenosynovitis of the right wrist has been manifested by pain and limited motion throughout the appeal period; ankylosis has not been shown.

4.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2015, the criteria for a rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2017).

2.  From February 11, 2015, the criteria for a rating of 50 percent, but not higher, for right carpal tunnel syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8515 (2017).

3.  The criteria for a rating in excess of 10 percent for right wrist deQuervian's tenosynovitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DCs 5214, 5215 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Right Carpal Tunnel Syndrome

The Veteran's right carpal tunnel syndrome claim was initially granted service connection and a 10 percent rating by the RO in the August 2004 rating decision.  The rating was increased by the RO from 10 to 30 percent effective August 20, 2016, in the March 2017 rating decision.  In consideration of the lay and medical evidence of record, the Board finds that an increased rating to 50 percent is warranted from February 11, 2015.  No increased rating in excess of 10 percent is warranted prior to that date.

Under DC 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

Prior to the claim for increase, in an April 2004 VA examination, the examiner indicated the Veteran's wrist appeared within normal limits with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  The examiner noted tingling and numbness of the fingers at the thumb, index and middle fingers.  The symptoms were reported as constant and caused an inability to type or write well.  The Veteran was diagnosed with right carpal tunnel syndrome with tingling in her fingers and showed positive Tinel and Phalen test.

The Veteran was later afforded a November 2012 VA examination in which she was diagnosed with right wrist carpal tunnel syndrome.  The examiner indicated mild constant pain in the right upper extremity and mild intermittent pain in the right upper extremity.  No muscle atrophy was indicated.  Further, testing indicated negative Phalen's and Tinel's sign.  Functional impact to the Veteran included cramping, lack of mobility and swelling while at work; however, she indicated she was able to perform her job with her braces on.

The Veteran was also afforded a February 2015 Board hearing in which she testified that her right wrist condition had worsened.  She indicated that she was unable to grip and turn the cap of a jar, zip up clothing or turn the ignition to her car.  She further noted that she experiences significant pain in her right wrist, and tingling and numbness in her fingers.

The Board remanded the claim in April 2015 to obtain a VA examination to determine the severity of the disability.  The Veteran was afforded an August 2015 VA examination in which the examiner indicated mild intermittent pain, mild paresthesias and/or dysesthesias and mild numbness of the right upper extremity.  She further noted mild incomplete paralysis of the right median nerve and the use of a wrist brace at night due to carpal tunnel symptoms.

The Board remanded the claim again in January 2016 for a VA examination to determine the severity of the right carpal tunnel syndrome.  The Veteran submitted a November 2016 statement in which she indicated she experiences cramping and sometimes sleeps in hand braces to relieve her symptoms.

Thereafter, the Veteran was afforded a December 2016 VA examination in which the examiner indicated the Veteran experiences severe constant pain, paresthesias and numbness in the right upper extremity.  Testing of the median nerve revealed positive Phalen's sign and Tinel's sign for the right upper extremity.  The examiner further noted moderate incomplete paralysis of the right median nerve and moderate incomplete paralysis of the right upper radicular group.  With regard to functional impact, the examiner stated it is hard for the Veteran to hold or grasp things, especially during flare-ups, and she also has trouble with fine motor skills involving the hands.  She stated this makes it hard for her to get dressed, as buttons are hard to hold, and it is hard for her to pick up change.

The Veteran submitted statements in 2017 indicating that she still experiences pain in the right arm that affects her.

The Board finds that based on the above evidence, and resolving reasonable doubt in the Veteran's favor, an increased rating to 50 percent is warranted from February 11, 2015, the date of the Board hearing.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that this was the earliest point that a factually ascertainable increased rating for right carpal tunnel syndrome to 50 percent was shown.  However, no increased rating above 10 percent is warranted prior to February 11, 2015 and at no point throughout the appeal do the Veteran's right carpal tunnel symptoms warrant a rating in excess of 50 percent.

The medical evidence of record supports that the Veteran is right hand dominant.  The evidence shows that prior to February 11, 2015, the Veteran's right carpal tunnel syndrome was mild in severity.  She was afforded a November 2012 VA examination in which the examiner noted mild constant pain in the right upper extremity.  No muscle atrophy was indicated, negative Phalen's and Tinel's signs were found and although cramping and lack of mobility were noted, she was able to perform her job with braces on.  Thus, the evidence supports mild incomplete paralysis, and a rating in excess of 10 percent is not warranted prior to February 11, 2015.  See 38 C.F.R. § 4.124a, DC 8515.

However, the Veteran was afforded a February 2015 Board hearing in which she stated her right wrist condition had worsened.  She reported pain and numbness, and that she was unable to grip and turn the cap of a jar, zip up clothing or turn the ignition to her car.  The August 2015 VA examiner noted mild intermittent pain, paresthesias and/or dysesthesias and mild numbness of the right upper extremity.  The examiner also indicated mild incomplete paralysis of the right median nerve.  However, the December 2016 VA examiner indicated more severe symptoms, including severe constant pain, paresthesias and numbness in the right upper extremity.  He indicated moderate incomplete paralysis of the right median nerve and moderate incomplete paralysis of the right upper radicular group.  Further, he reported it is hard for the Veteran to hold or grasp things, especially during flare-ups, and that she also has trouble with fine motor skills involving the hands.

This opinion is highly probative and supports that the Veteran's symptoms most nearly approximate severe incomplete paralysis of the right upper extremity and a rating of 50 percent is warranted.  As noted, the Board finds that the earliest factually ascertainable date for the increased rating to 50 percent is the date of the Board hearing, February 11, 2015.  While the evidence supports a 50 percent rating from that date, at no point during the appeal period is a rating in excess of 50 percent warranted, as complete paralysis of the right hand is not indicated at any point.

DeQuervain's Tenosynovitis of the Right Wrist

The Veteran's right wrist tenosynovitis is rated under 38 C.F.R. § 4.71a, DC 5024.  Under that DC, disorders are to be rated as limitation of motion of affected parts as degenerative arthritis, as set forth in 38 C.F.R. § 4.71a, DC 5003.  In turn, DC 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under rating criteria pertaining to limitation of motion of the wrist, DC 5215 provides that a maximum 10 percent rating is assigned for limitation of dorsiflexion of the major or minor wrist to less than 15 degrees, or limitation of palmar flexion in line with forearm.  38 C.F.R. § 4.71a.

Prior to the claim for increase, the April 2004 VA examination revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.

The May 2007 VA examination showed no deformity, effusion, edema, and swelling.  Range of motion testing revealed 70 degrees dorsiflexion, 55 degrees palmar flexion and 35 degrees ulnar deviation.

The Veteran was afforded a November 2012 VA examination in which she complained of swelling, cracking, cramping and lack of mobility in the right wrist.  She stated that she has difficulty opening doors.  She reported no flare-ups and range of motion testing revealed normal palmar flexion and dorsiflexion with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with no additional limitation in motion.  With regard to functional impact, she noted cramping, lack of mobility and swelling at work but that she could perform her job with braces on.

Following the April 2015 Board remand, the Veteran was afforded an August 2015 VA examination in which the Veteran reported pain in her right wrist over the dorsum.  She noted that she takes breaks from typing at work to help her right wrist feel better and uses a brace at night.  No flare-ups were reported and range of motion testing showed palmar flexion to 80 degrees, dorsiflexion to 75 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  No further loss of function or range of motion were noted after repetition.  Pain was noted on examination but it did not result in functional loss.  There was pain reported to palpation and no pain found with weight-bearing.

Thereafter, the Board remanded the claim in January 2016 for a VA examination to determine the current severity of the right deQuervain's tenosynovitis.  The Veteran was afforded a December 2016 VA examination in which she reported flare-ups which cause swelling, stiffness, and difficulty performing simple tasks like opening doors and starting the car.  Range of motion testing showed palmar flexion to 30 degrees, dorsiflexion to 10 degrees, ulnar deviation to 30 degrees and radial deviation to 20 degrees.  Pain was indicated throughout all testing.  Following repetition, palmar flexion was limited to 20 degrees and the other testing results remained the same.  The examiner noted pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  There was no reduction in muscle strength and no atrophy or ankylosis noted.

After review of the relevant evidence, the Board finds a rating in excess of 10 percent is not warranted for the Veteran's tenosynovitis of the right wrist.

The Board notes there is evidence of pain on movement and less movement than normal.  Further, the Veteran has been shown through VA examinations to have compensable limitation of motion of the right wrist, and as such, is entitled to her current 10 percent rating under DC 5003.  The Board notes that the Veteran is also currently in receipt of a compensable rating for symptoms of pain on movement, due to her carpal tunnel syndrome of the right wrist, which was currently increased.  Separate evaluations have been assigned for similar conditions as there is separate symptomology used to assign the evaluations.

Therefore, the Board finds that a rating in excess of 10 percent is not warranted for deQuervian tenosynovitis of the right wrist.  The Veteran is currently rated for her carpal tunnel syndrome under DC 8515 and no higher rating is available under DCs 5003 or 5215 for right wrist tenosynovitis.  Further, the VA examination reports show that the Veteran has not had ankylosis of the right wrist and thus, a higher rating is not warranted under DC 5214 for ankylosis.  See 38 C.F.R. § 4.71a, DC 5214.

As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the Board finds that a rating in excess of 10 percent for right wrist tenosynovitis is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

TDIU

The Board determined in the January 2016 decision that the issue of entitlement to a TDIU was raised by the record.  Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.

The evidence shows that the Veteran's service-connected disabilities affect her employability.  As such, the combined disability rating is now 70 percent.  However, the evidence shows that the Veteran has been employed above the marginal level during the appeal period.  In July and October 2016 TDIU applications, the Veteran reported that she had been working full-time for many years in a Federal government analyst position with a salary of over $80,000.  As the Veteran is employed at this level, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  Although she indicates that she has more difficulty working and has had to take FMLA (Family and Medical Leave Act), the information does not show other than retained employment at a non-marginal level.  As noted, the 70 percent rating contemplates impaired employment and the functional impact of the individual service-connected disabilities is shown by their ratings.  Accordingly, the preponderance of the evidence is against a TDIU, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Although some rating claims are being remanded for additional development, such development will not have an impact on the TDIU claim, because the evidence shows that the Veteran is employed.  As there is no reasonable possibility of substantiating the TDIU claim, it is not further intertwined with the remanded rating claims, and need not be also remanded.  See 38 C.F.R. § 3.159(d).


ORDER

A rating in excess of 10 percent for right carpal tunnel syndrome, prior to February 11, 2015, is denied.

A rating of 50 percent for right carpal tunnel syndrome, but not higher, is granted from February 11, 2015, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for right wrist deQuervian tenosynovitis is denied.

A TDIU is denied.


REMAND

The Board finds that the remaining claims on appeal should be remanded for additional development and consideration.

Lumbar Spine

The March 2017 Joint Motion focused on evaluating the lumbar spine disability in conjunction with flare-ups and the Board's lack of sufficient reasons and bases in this regard in the January 2016 decision.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  During earlier VA examinations, such as in September 2005 and May 2007, the Veteran reported experiencing flare-ups.  Later, during VA examinations in November 2012 and August 2015, she reported that she did not suffer from flare-ups.

Although the Board had decided the issue, and the Veteran had appealed the decision to the Court, the RO continued to develop the lumbar spine claim.  Another VA examination was conducted in March 2017.  The Veteran did not report flare-ups at this examination either.  Since then, the Veteran has submitted statements in May 2017, June 2017 and July 2017, in which she described the effects of her lumbar spine disability that may represent flare-ups.

Since the March 2017 Joint Motion, the Court has issued a decision discussing flare-ups.  If there are flare-ups, and a VA examination cannot reasonably be conducted during a flare-up, the VA examiner must be sufficiently informed of and conveyed any additional or increased symptoms and limitations during flares.  See Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  Then, the examiner is to provide an opinion and estimate the functional loss that would occur during flares.  Id.  at 34-35.  If this cannot be accomplished by the examiner, there needs to be a sufficient explanation why this is so.  Id. at 35-36.

In light of these circumstances, the Board finds that the lumbar spine disability claim should be remanded for another VA examination to better determine whether the Veteran does in fact experience flare-ups and, if so, the estimated functional loss of such if the examination is not conducted during a flare-up.

Right Knee

The March 2017 Joint Motion also focused on evaluating the right knee disability in conjunction with flare-ups and the Board's lack of sufficient reasons and bases in this regard in the January 2016 decision.  See Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 202.  The Veteran reported flare-ups during April 2004, September 2005 and May 2007 VA examinations.

Similar to the lumbar spine issue, despite the claim being decided by the Board and appealed to the Court, the RO continued to develop the issue.  The Veteran was afforded an April 2017 VA examination.  The Veteran reported recurrent knee pain, especially with flare-ups, which impacts her ability to bear weight and with prolonged standing and walking.  Range of motion testing revealed flexion to 125 degrees and extension to zero degrees, with pain during testing.  Localized tenderness or pain on palpation was noted.  The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.  With regard to repeated use over time, the examiner indicated there is insufficient objective information to make a determination free of speculation.  Further, the examination was not conducted during a flare-up and the examiner stated there is insufficient information to make a determination free of speculation in regard to the impact of flare-ups.  He noted he was unable to comment on whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with flare-ups.  He also found no instability in the right knee.

The Board finds that an additional VA examination is required to determine the current severity of the Veteran's right knee disability.  The April 2017 VA examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's right knee.  Further inquiry should reasonably have been attempted by the examiner to determine the impact of the Veteran's flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp, 29 Vet. App. at 33.

The March 2017 Joint Motion also determined that the reasons and bases in the Board's January 2016 decision were insufficient in regard to why a separate rating was not warranted for both limitation of motion and instability.  As noted above, the April 2017 VA examination revealed no instability.  On remand, the new VA examiner should once again assess whether the Veteran has instability of the right knee.

Anemia

The Veteran was afforded an August 2015 VA examination for her anemia in which the examiner indicated the Veteran had low MCV and MCH values on her CBC lab testing in service, indicating an iron deficiency state or tendency toward this.  The Veteran was later diagnosed with iron deficiency anemia, although it is regulated with iron supplementation and in remission.

Thereafter, the Veteran submitted a July 2016 substantive appeal in which she indicated she currently suffers migraine headaches and aching pain as a result of her anemia.  She further noted suffering weakness, fatigability, lightheadedness and shortness of breath as a result of the condition.

As evidence has been received since the most recent VA examination in August 2015 supporting a possible worsening of the anemia, the Board finds a new examination is warranted to assess the current nature, extent, and severity of the Veteran's anemia.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Extraschedular Rating

The Board finds that the extraschedular rating issue should also be remanded as intertwined with the remanded rating issues.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected lumbar spine disability.

If there are flare-ups, but the examination cannot be reasonably conducted during a flare-up, the examiner should estimate the functional loss that would occur during flares.

If this cannot be accomplished, it should be thoroughly explained why.

2.  Also, schedule the Veteran for a VA examination to ascertain the severity of her service-connected right knee disability.

If there are flare-ups, but the examination cannot be reasonably conducted during a flare-up, the examiner should estimate the functional loss that would occur during flares.

Additionally, joint stability testing should be performed and the examiner should indicate the severity of any joint instability found in the right knee.

If any of this cannot be accomplished, it should be thoroughly explained why.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of her service-connected anemia disorder.

4.  Finally, readjudicate the claims remaining on appeal, including entitlement to an extraschedular rating.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


